428 N.W.2d 491 (1988)
STATE of Minnesota, by Stephen COOPER, Commissioner, Department of Human Rights, Respondent,
v.
MOWER COUNTY SOCIAL SERVICES, Relator.
No. C5-88-1601.
Court of Appeals of Minnesota.
September 6, 1988.
Hubert H. Humphrey, III, Atty. Gen., Carl Warren, Sp. Asst. Atty. Gen., St. Paul, for respondent.
Scott Lepak, Steffan & Munstenteiger, Anoka, for relator.
Considered at Special Term and decided by WOZNIAK, C.J., and PARKER and SCHUMACHER, JJ., without oral argument.


*492 SPECIAL TERM OPINION
WOZNIAK, Chief Judge.

FACTS
Relator Mower County seeks certiorari review of an administrative law judge's decision awarding damages for discrimination against a former employee. Respondent state filed a notice of review, challenging the denial of prejudgment interest. Relator's motion for a stay of the decision pending appeal was not opposed.

DECISION
Although the filing of a certiorari appeal does not automatically stay the decision to be reviewed, the agency may grant a stay, "or the court of appeals may order a stay upon such terms as it deems proper." Minn.Stat. § 14.65 (1986). The respondent did not oppose the motion for a stay, so the remaining issue is whether security should be required.
Since the decision appealed from in this case is essentially a money judgment, the usual condition of a stay would be a supersedeas bond to guarantee payment of the judgment, if affirmed on appeal. Minn.R. Civ.App.P. 108.01, subds. 1, 3. However, when an appeal is taken by a governmental subdivision, no bond or other security is required to obtain a stay. Minn.R.Civ.P. 62.04. Accordingly, the decision and award of damages are stayed pending resolution of this appeal, without bond.
MOTION FOR STAY GRANTED.